DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-5 are pending.
Claims 1-5 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichimiya et al. (EP 2,530,178, cited previously, Ichimiya).
Regarding Claim 1, Ichimiya teaches a component comprising a core made up of a steel (Paragraph [0001]; Claim 1), and a surface layer comprising 0.8-1.5%; Ichimiya teaches at least 0.7% (Claim 1), which overlaps and therefore renders obvious the instant range since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). Ichimiya further teaches a composition for the steel core shown below, which prima facie obvious. Id. 
Element
Instant Claim 1
Ichimiya
Relationship
C
0.13-0.30%
0.10-0.35%1
Overlaps
Si
0.15-0.80%
0.01-0.50%1
Overlaps
Mn
0.20-0.90%
0.40-1.50%1
Overlaps
Cr
0.90-2.00%
0.5-2.5%1
Overlaps
Al
0.020-0.050%
0.04-0.10%1
Overlaps
N
0.002-0.025%
0-0.0080%1
Overlaps
P
0-0.030%
0-0.02%1
Falls Within
S
0-0.030%
0-0.03%1
Falls Within
Ni
0.10-2.00%
0-0.50%1
Overlaps
Mo
0.05-0.50%
0-0.50%2
Overlaps
Nb
0.01-0.10%
0.003-0.080%1
Overlaps
V
0.01-0.20%
0-0.5%1
Overlaps
Ti
0.01-0.05%
0-0.003%1
Outside of Range
B
0.0010-0.0050%
0.0005-0.0050%1
Overlaps
Fe and Impurities
Balance
Balance


1Claim 12Paragraph [0027]

Further regarding claim 1, Ichimiya teaches that the surface layer is made up of a martensitic structures with carbides dispersed therein and a retained austenite structure (Paragraph [0029]).
Regarding the aspect ratio of the carbides, the number of spheroidized carbides along prior austenite grain boundaries being 40% or less of the total number of carbides and the medium carbon-containing layer, the applicants disclose gas carburization at 850-1030°C to get a surface layer C content of 0.8-1.5% (Paragraphs [0004] and [0045]; Table 2), reheating before quenching (Paragraph [0004]), i.e., spheroidizing annealing at 830-870°C (Paragraph [0046]; Table 2), and low temperature tempering at 180°C for 1.5 hr (Paragraphs [0004] and [0047]). Ichimiya discloses a substantially identical method to make their steel sheet, namely, gas carburization at 930-1050°C or higher to get a surface layer C content of at least 0.7% (Paragraph [0031]), reheating at 830-880°C then quenching (Paragraph [0031]), and low temperature tempering at 170-200°C for 1-2 hrs (Paragraphs [0029] and [0031]). Since Ichimiya discloses a steel with a (i) substantially identical composition, (ii) substantially identical microstructure, and (iii) substantially identical method for making the steel, the examiner submits that the steel of Ichimiya would necessarily possess the instantly disclosed aspect ratio of the carbides, the number of spheroidized carbides along prior austenite grain boundaries being 40% or less of the total number of carbides and the medium carbon-containing layer, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding the limitations of the component being a “machine component” and being used “for machine structural use”, these are intended uses of the claimed invention, and provide no structure to said claims and is therefore drawn to an intended use of the invention. Since, courts have held “where a patentee defines a structurally complete invention in the claim body Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)), the aforementioned intended use is not being interpreted as a claim limitation. The examiner would like to submit that were these intended uses incorporated as limitations, Ichimiya teaches their steel as a material for mechanical structures in construction machinery and automobiles (Paragraph [0001]), which would meet these limitations.
Regarding Claim 2, Ichimiya teaches all of the limitations of the component of Claim 1. Ichimiya does not disclose the size of the carbides along the prior austenite grain boundaries. However, the examiner submits that since Ichimiya discloses (i) substantially identical composition, (ii) substantially identical microstructure, and (iii) substantially identical method for making the steel (see discussion in Paragraph 14 above), the examiner submits that the steel of Ichimiya would necessarily possess the instantly disclosed aspect ratio of the carbides, the number of spheroidized carbides along prior austenite grain boundaries being 40% or less of the total number of carbides and the medium carbon-containing layer, absent concrete evidence to the contrary, since the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01).
Regarding Claims 3 and 5, Ichimiya teaches all of the limitations of the component of Claims 1-2. Regarding the size of the grain size of the prior austenite grains, Ichimiya discloses that austenite grains of 7 μm or less improve fatigue strength and toughness (Paragraph [0006]) and that the disclosed steel is made in light of that property (Paragraph [0008]). Accordingly, the 
Regarding Claim 4, Ichimiya teaches all of the limitations of the component of Claim 1. Ichimiya further teaches wherein the high-carbon layer is formed at least 0.3 mm in depth; Ichimiya teaches the high-carbon layer is 0-0.4mm in depth (Claim 2), which overlaps and therefore renders obvious the instant range since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 

Response to Arguments
Applicant's arguments filed on 26 July 2021, see Page 6 of Remarks, with respect to the  35 USC 103, have been fully considered but they are not persuasive. 
Specifically, the applicants argue that Ichimiya does not describe or suggest spheroidizing annealing, and further suggest that slow cooling following spheroidizing annealing yields the claimed microstructure, whereas Ichimiya teaches rapid cooling, i.e., quenching. The examiner does not concur with applicants arguments. 
Regarding the cooling rate after spheroidizing annealing, the examiner notes that the applicants only recite a slow cooling following carburization (see Table 2; Paragraphs [0045] and [0048]). Furthermore, the examiner submits that applicants do not perform slowed cooling following spheroidizing annealing because the applicants specifically disclose quenching following reheating, i.e., 
The examiner concedes that Ichimiya does not explicitly define the reheating following carburization as “spheroidizing annealing”, however the examiner notes that the heating temperature and time, as described for spheroidizing annealing, are substantially identical to that which applicants define as spheroidizing annealing, and therefore, since Ichimiya discloses a substantially identical composition, and therefore a substantially identical Acm point, and substantially identical processing conditions, the examiner asserts that Ichimiya performs spheroidizing annealing. 
Therefore, the examiner does not find applicant’s arguments persuasive and have maintained the previous rejection of record herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784